Citation Nr: 0911488	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for ectropion, status post injury to the left lower eyelid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to October 
1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, in which service connection for 
ectropion, status post injury to the left lower eyelid with 
one centimeter scar and tears, was granted and evaluated as 
10 percent disabling, effective in June 2006.  The Veteran 
appealed the evaluation assigned.


FINDING OF FACT

In March 2009, prior to issuing a decision in this case, the 
Board was notified that the appellant died in December 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. 38 C.F.R. § 
20.1106.

ORDER

The appeal is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


